MEMORANDUM OPINION
                                          No. 04-12-00453-CR

                                        IN RE David SALINAS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 8, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On July 30, 2012, relator David Salinas filed a petition for writ of mandamus,

complaining the Texas Department of Criminal Justice failed to credit his sentence after the trial

court entered a judgment nunc pro tunc.

           However, only the Texas Court of Criminal Appeals has jurisdiction over matters related

to post-conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West 2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive



1
  This proceeding arises out of Cause No. 1991-CR-0208, styled State of Texas v. David Salinas, in the 187th
Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                 04-12-00453-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                     PER CURIAM


DO NOT PUBLISH




                                               -2-